Citation Nr: 0215833	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for service-connected 
left varicocele, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO decision which denied 
an increase in a 10 percent rating for service-connected left 
varicocele.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected left varicocele is 
recurrent and is productive of pain and tenderness.  There is 
pain but no impairment of genitourinary function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected left varicocele have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.115b, 4.118, Diagnostic 
Codes 7523, 7524, 7804, 7805 (2002); 67 Fed. Reg. 49596 (July 
31, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in March 2001.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, even without specific notice as to which party 
will get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp 2002)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2002).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Service connection was originally granted for a left 
varicocele by rating action of January 1999.  A 
noncompensable rating was assigned under Diagnostic Code 
7599-7525.  This rating was assigned by analogy to chronic 
epididymo-orchitis, which is rated as urinary tract 
infection.  Subsequently, by rating action of March 1999, a 
10 percent rating was assigned under Diagnostic Code 7121-
7804.  This is post-phlebitic syndrome and tender and painful 
scarring.  The current claim is for an increased rating, in 
excess of 10 percent.

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  In 
general, where the law or regulation changes after a clam has 
been filed or reopened but before the administrative judicial 
process has concluded, VA must consider both versions and 
apply the one most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

It is noted in this case that the new and the old criteria 
that apply to this appeal are essentially the same.  Under 
the old DC 7804, a 10 percent rating is assigned for tender 
and painful scarring.  Under the new criteria that code 
provides for superficial scarring that is painful on 
examination.  Under DC 7805, rating is based on limitation of 
function, and this is unchanged in the new provision.  See 67 
Fed. Reg. 49596 (July 31, 2002).  Thus, the Board can 
consider both the old and the new criteria without prejudice 
to the veteran.

Diagnostic Code 7524 provides a 20 percent disability rating 
for complete atrophy of both testes and a zero percent rating 
for the complete atrophy of only one testicle.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (2002).  A 30 percent 
disability rating is provided for the removal of both 
testicles and the removal of one testicle is noncompensable.  
38 C.F.R. § 4.115b, Diagnostic Code 7524 (2002).  

A review of his service medical records reflects that the 
veteran was treated for left varicocele on several occasions.  
He underwent a left high ligation of the spermatic vein in 
October 1996 and a inguinal ligation of left spermatic veins 
in April 1997 to treat the condition.  

On VA examination in March 1998, the diagnoses included large 
varicocele within the body of the left epididymis, normal 
testes and no evidence of hydrocele.  

VA medical records show that the veteran was seen complaining 
of recurrent varicocele with pain in November 2000.  A 
December 2000 record reflects that the veteran reported a 
history of bilateral varicoceles with current symptoms of 
pain on the left.  He related that he underwent two repairs 
during service which both resulted in a recurrence.  He said 
that the pain was bothersome to him during the daytime, 
particularly after long periods of standing upright.  He did 
not have any voiding complaints.  He said that his sexual 
functioning was normal and his sexual drive was good.  On 
physical examination, his testicles were somewhat atrophic, 
bilaterally.  The examiner noted bilateral varicoceles, the 
left significantly larger than the right.  His testicles and 
scrotal structures were non-tender to palpation.  His phallus 
was normal.  The diagnostic assessment was varicoceles, 
symptomatic with pain.  Further intervention either by venous 
embolization or surgery was to be contemplated.

On VA examination conducted in April 2001, the veteran 
reported swelling of the scrotum during the day with pain and 
discomfort.  He said that the was reluctant to pick up heavy 
loads in his work as a carpenter due to diminished mobility 
and pain caused by the discomfort in his scrotum.  On 
physical examination, his external genitalia and phallus were 
unremarkable.  The right testicle was normal with a very 
slight varicocele.  On the left side, the veteran had a 
clearly prominent varicocele.  Palpation of the inguinal 
canal was somewhat limited by the scarring from his two 
previous surgeries.  The examiner related that the size of 
the varicocele seemed to be consistent with the symptoms that 
he described in terms of discomfort.  

As noted above, Diagnostic Code 7804, provides a maximum 10 
percent disability rating, under both the former and revised 
versions, for superficial scars that are tender and painful 
on objective demonstration.  The veteran suffers from a 
recurrence of a left varicocele that is observed to be tender 
and painful, which more nearly approximates the criteria for 
a 10 percent evaluation under Code 7804.  The Board further 
notes that 10 percent is the maximum schedular rating 
available under this code.  Under both the former and revised 
versions of Code 7805, scars are evaluated on the basis of 
any related limitation of function of the body part which 
they affect.  In this regard, it is noted that medical 
evidence has not shown functional limitation associated with 
his left varicocele.  Thus, a higher evaluation under this 
code is not warranted.  

In addition, as the veteran's left varicocele has not 
resulted in the complete atrophy or loss of both testes, a 
rating in excess of 10 percent rating under Codes 7523, 7524 
is not warranted.  It is noted that so far service connection 
is in effect only for the left testicle pathology.

It is also noted that there is no urinary tract impairment 
related to the pathology shown.  As such, there is no basis 
for a higher rating based on that functional impairment.

As noted above, the veteran is currently assigned the maximum 
schedular rating available under both the former and the 
revised versions of Code 7804.  Moreover, the criteria for 
Code 7805, were not affected by the revisions in the 
regulations.  Therefore, the Board finds that notification of 
the substance of the new regulations would serve no useful 
purpose and would only delay adjudication of the veteran's 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the veteran's service-connected left 
varicocele results in hospitalization or other marked 
interference with employment beyond that contemplated by the 
provisions of the schedule.  It is not shown that there is 
actual employment interference.  As such, further 
consideration of the provisions of 38 C.F.R. § 3.321 is not 
indicated.  

ORDER

A rating in excess of 10 percent for service-connected left 
varicocele is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

